 
Exhibit 10.2
 
Attachment C
Recapture Agreement

Triggering Event   The recapture will be triggered if, at any time during the
executive’s employment with Freddie Mac (or, under certain circumstances after
termination of the executive’s employment, as described below), the Board
determines and notifies you in writing that any of the following (“Triggering
Events”) occurred:       1.   The executive has obtained a legally binding right
to bonus or incentive payment based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria.       2.   As a result of misconduct, Freddie Mac is required to
prepare an accounting restatement due to the material noncompliance of Freddie
Mac with any financial reporting requirements under the federal securities laws.
      3.   The executive’s employment with Freddie Mac is terminated for “cause”
under subclauses (i) or (iv) as defined below or, within two years of the
termination of the executive’s employment at Freddie Mac, the Board makes a
determination that circumstances existed at the time of the executive’s
termination that would have justified termination for cause under subclauses (i)
or (iv) or the executive was later convicted of or pleaded nolo contendere to a
felony committed before the termination date and such felony resulted in
material business or reputational harm to Freddie Mac.       4.   The
executive’s employment with Freddie Mac is terminated for “cause” under
subclauses (ii) or (iii) as defined below, or within two years of the
termination of the executive’s employment at Freddie Mac, the Board makes a
determination that circumstances existed at the time of the executive’s
termination that would have justified a termination for cause under subclauses
(ii) or (iii) as defined below and that actions of the executive resulted in
material business or reputational harm to Freddie Mac.

 



--------------------------------------------------------------------------------



 



Recapture Agreement - Charles E. Haldeman - July 20, 2009
Page 2 of 5

Definition of Cause   For purposes of this Recapture Agreement, “cause” shall
mean the occurrence of one or more of the following:           (i) The executive
is convicted of or pleads nolo contendere to a charge of a felony or any crime
involving moral turpitude;           (ii) In carrying out his duties, the
executive engages in conduct that constitutes gross neglect or gross misconduct
or any material violation of applicable Freddie Mac rule or policy, including
any policy relating to investment by Freddie Mac employees in securities, the
violation of which amounts to gross neglect or gross misconduct;           (iii)
The executive materially breaches any provision of the Memorandum Agreement
dated July 20, 2009 from Gene Shanks to the executive; or           (iv) Any
other willful or malicious misconduct on the executive's part that is
substantially injurious to Freddie Mac.       • In each case, “cause” shall not
exist unless and until Freddie Mac shall have provided: (i) reasonable notice to
the executive setting forth Freddie Mac’s intention to make a determination that
an event set forth in subclauses (i), (ii), (iii) or (iv) has occurred; (ii)
where remedial action is appropriate and feasible, a reasonable opportunity for
the executive to take such action; (iii) an opportunity for the executive,
together with the executive’s counsel, to be heard before the Board; and (iv)
executive with a copy of a resolution duly adopted by a majority of the entire
Board of Directors (excluding the executive) at a meeting of the Board of
Directors called and held for such purpose finding that in the good faith
opinion of the Board an event set forth in subclauses (i), (ii), (iii) or (iv)
has occurred. No act or failure to act by the executive will be considered
“willful” unless it is done, or omitted to be done, by the executive in bad
faith or without reasonable belief that the executive’s action or omission was
in the best interests of Freddie Mac.

 



--------------------------------------------------------------------------------



 



Recapture Agreement - Charles E. Haldeman - July 20, 2009
Page 3 of 5

Recapture Period   1.   In the case of the first Triggering Event, compensation
subject to recapture may include Recapture Eligible Compensation (as defined
below) paid to the Executive for up to two years prior to the Triggering Event.
      2.   In the case of the second Triggering Event, compensation is subject
to recapture consistent with Section 304 of the Sarbanes-Oxley Act of 2002.    
  3.   In the case of the third Triggering Event, compensation subject to
recapture may include Recapture Eligible Compensation paid to the Executive for
up to two years prior to the date that the executive is terminated or subsequent
to the termination of employment.       4.   In the case of the fourth
Triggering Event, compensation subject to recapture may include Recapture
Eligible Compensation paid to the Executive at the time of termination of
employment or subsequent to the date of termination.     Compensation Subject to
Recapture   For purposes of this Recapture Agreement, “Recapture Eligible
Compensation” shall consist of the following:       1.   In the case of the
first Triggering Event, Recapture Eligible Compensation consists of the annual
short-term incentive (“STI”) (i.e., the annual bonus) and the annual long-term
incentives (“LTI”).       2.   In the case of the second Triggering Event,
Recapture Eligible Compensation consists of bonuses and profits described in
section 304 of the Sarbanes-Oxley Act of 2002.       3.   In the case of the
third and fourth Triggering Events, Recapture Eligible Compensation consists of
the annual STI, the annual LTI and any severance benefits paid.       In the
event that the executive is terminated for cause under any of the subclauses
(i), (ii), (iii) or (iv) specified in the Definition of Cause above, the
executive forfeits rights to any future payment of annual

 



--------------------------------------------------------------------------------



 



Recapture Agreement - Charles E. Haldeman - July 20, 2009
Page 4 of 5

    STI, LTI or severance benefits that might otherwise have been due pursuant
to the terms of applicable plans or awards from the date of executive’s
termination forward.       With respect to any recapture of compensation:      
•   A recapture of STI or other cash paid, for such compensation that the Board
determines is subject to repayment, would require the executive to repay the
gross amount of the compensation previously paid. Additionally, any further
obligation of Freddie Mac to make payments under such plans could be cancelled.
      •   A recapture of LTI or other stock-based award granted, for such awards
that the Board determines, would require the executive to repay Freddie Mac the
full fair market value of the award(s) based upon vesting date. Additionally,
any unvested and/or unexercised stock-based awards could be cancelled.       •  
Base salary paid prior to the date of the Triggering Event is not subject to
recapture.       •   The executive’s assets acquired prior to employment by
Freddie Mac or acquired from sources other than Freddie Mac directly are not
subject to recapture under this agreement. The right to recapture is not
retroactive prior to the date of employment.

 



--------------------------------------------------------------------------------



 



Recapture Agreement - Charles E. Haldeman - July 20, 2009
Page 5 of 5

Amount to be
Recaptured   The Board has discretion to determine the appropriate amount
required to be recaptured, if any, upon a Triggering Event, which is intended to
be the compensation in excess of what Freddie Mac would have paid the executive
had Freddie Mac taken into consideration the impact of the Triggering Event at
the time such compensation was awarded.       Any disputes between the executive
and Freddie Mac concerning the occurrence of a Triggering Event or the amount
subject to recapture shall be determined exclusively in accordance with the
substantive laws of the Commonwealth of Virginia, excluding provisions of the
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied.

I agree to the terms of this Recapture Agreement

                  By:  /s/ Charles E. Haldeman     Date:   July 21, 2009       
Charles E. Haldeman          

 